Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered February 24, 1986, convicting him of burglary in the first degree, criminal possession of a weapon in the fourth degree, petit larceny, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review the propriety of two of the prosecutor’s remarks made during his summation and the propriety of the Judge’s charge (see, People v Dordal, 55 NY2d 954, rearg dismissed 61 NY2d 759), and we decline to reach them in the interest of justice. As to the remark which was preserved for review, the prosecutor’s comment was well within the bounds of advocacy as well as in response to issues raised in the defense summation (see, People *871v Ashwal, 39 NY2d 105). Lawrence, J. P., Weinstein, Kooper and Sullivan, JJ., concur.